TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00472-CV



                              In re Dell, Inc. and Quest Software, Inc.


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                              ORDER


PER CURIAM

                 Relators have filed a petition for writ of mandamus and motion for temporary stay.

See Tex. R. App. P. 52.1, 52.10. We grant the motion and temporarily stay all proceedings in the

underlying case, pending further order of this Court. The Court orders the real party in interest,

Parsons Services Company, to file a response to the petition for writ of mandamus on or before

July 24, 2017.

                 It is so ordered July 14, 2017.



Before Chief Justice Rose, Justices Puryear and Bourland